CASANUEVA, Judge.
Dwayne Taylor appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for reconsideration of Taylor’s claim.
In his motion, Taylor argued that he is entitled to additional jail credit in circuit court case number 01-10121. He claimed that his bond was revoked at a hearing on June 21, 2002, and he is entitled to credit for the time he spent in jail from that date until his sentencing on October 10, 2002. The trial court denied this claim because Taylor had already sought additional jail credit by filing an earlier motion pursuant to Florida Rule of Criminal Procedure 3.800(a), which the trial court denied, con-*1268eluding that certain documents in the record indicated that Taylor was not entitled to the additional jail credit.
The trial court erred in denying the rule 3.850 motion because Taylor did not previously raise the specific claim that his bond was revoked at a June 21, 2002, hearing. Furthermore, by filing the rule 3.850 motion, Taylor challenged the accuracy of the record relied upon by the trial court in denying his earlier rule 3.800(a) motion for jail credit. See, e.g., Graham v. State, 846 So.2d 617 (Fla. 2d DCA 2003); Hamilton v. State, 752 So.2d 133 (Fla. 2d DCA 2000). Therefore, we reverse and remand for the trial court to reconsider Taylor’s claim that his bond was revoked at a June 21, 2002, hearing.
Reversed and remanded.
NORTHCUTT and COVINGTON, JJ., Concur.